Case: 21-50115   Document: 00516037273   Page: 1   Date Filed: 09/30/2021




          United States Court of Appeals
               for the Fifth Circuit                          United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                                                            September 30, 2021
                            No. 21-50115                        Lyle W. Cayce
                          Summary Calendar                           Clerk


   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Fernando Baylon-Carrillo,

                                               Defendant—Appellant,

                        consolidated with
                          _____________

                            No. 21-50116
                          _____________


   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Fernando Bailon-Carrillo,

                                               Defendant—Appellant.
Case: 21-50115      Document: 00516037273             Page: 2   Date Filed: 09/30/2021

                                   No. 21-50115 c/w
                                    No. 21-50116




                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:20-CR-426-1
                            USDC No. 4:16-CR-531-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Fernando Baylon-Carrillo appeals the sentence imposed following his
   guilty plea conviction to entry after deportation under 8 U.S.C. § 1326(a) and
   (b)(2), along with the revocation of the term of supervised release he was
   serving at the time of the offense. Because his appellate brief does not
   address the validity of the revocation or the revocation sentence, he abandons
   any challenge to them. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th
   Cir. 1993).
          On appeal, Baylon-Carrillo argues the sentencing enhancement
   scheme of § 1326(b) is unconstitutional in view of Apprendi v. New Jersey, 530
   U.S. 466 (2000), and Alleyne v. United States, 570 U.S. 99 (2013). The
   Government has filed a motion for summary affirmance or, in the alternative,
   an extension of time to file a brief. As Baylon-Carrillo concedes, his argument
   is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998). See
   United States v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019), cert. denied, 2021
   WL 2519078 (U.S. June 21, 2021) (No. 19-7113). Accordingly, summary
   affirmance is appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d
   1158, 1162 (5th Cir. 1969).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 21-50115    Document: 00516037273            Page: 3   Date Filed: 09/30/2021




                                No. 21-50115 c/w
                                 No. 21-50116

         The Government’s motion for summary affirmance is GRANTED,
   and the district court’s judgment is AFFIRMED. The Government’s
   alternative motion for an extension of time to file its brief is DENIED as
   unnecessary.




                                       3